DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 11/23/2020 were reviewed and are acceptable.
Specification
The specification filed on 11/23/2020 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a fuel cell separator, and related power generation cell comprising said separator, comprising a fluid flow field, a fluid passage, a passage bead seal that includes a straight portion and curved portion, and a bridge section that includes a tunnel, and a protruding height of the tunnel from a reference surface is determined to be smaller than a protruding height of the passage bead seal from the reference surface, by not less than a predetermined value, in a manner than a line pressure applied by a compression load to a front end surface of the straight portion in a protruding direction becomes same as a line pressure applied by the compression load to a front end surface of the curved portion in a protruding direction.
Ishida et al. (US 2018/0219233 A1) is considered to be the closest relevant prior art to independent claims 1 and 6.  Ishida et al. discloses a fuel cell separator (30) comprising a fluid flow field (48), a fluid passage (e.g. 34a), a passage bead seal (e.g. 53a1) that includes a straight portion and curved portion (as shown in Fig 5), and a bridge section (80) that includes a tunnel (84a/84b).
However, Ishida et al. does not disclose, teach, fairly suggest, nor render obvious the recited protruding height of the tunnel from a reference surface is determined to be smaller than a protruding height of the passage bead seal from the reference surface, by not less than a predetermined value, in a manner than a line pressure applied by a compression load to a front end surface of the straight portion in a protruding direction becomes same as a line pressure applied by the compression load to a front end surface of the curved portion in a protruding direction.  At best, Ishida et al. discloses being concerned with the relative widths and inclination angles of the bead seals and bridge sections for suppressing surface pressure rises (see [0086-0087]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards, or concerned with, relative heights of the tunnels and bead seals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ohmori (US 2019/0319280 A1) discloses a fuel cell separator member; 
Koga (US 2019/0296370 A1) discloses a gasket manufacturing method; and
Segawa et al. (US 2005/0035560 A1) discloses a rubber gasket for fuel cell separators.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        07/01/2022